DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 13 are pending in this application. 

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 04/12/2021 and 10/22/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited document(s) JP-2019-219740 on pages 1 - 2 of the specification.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Tomioka (U.S PreGrant Publication No. 2019/0384570 A1) teaches a printing system that includes a MFP, a terminal apparatus, a voice control device, a voice control device management server, and a relay server, wherein the voice control device transmits, to the voice control device management server , data of a utterance contents received. In this transmission processing, voice data corresponding to the received utterance contents may be transmitted intact, or the voice data may be converted into text data in the voice control device 101 and then transmitted as text information of “activate a printer”. Then, the voice control device management server 102 requests the relay server as a request destination associated 
Almecija et al. (U.S PreGrant Publication No. 2018/0365025 A1) teaches a user experience level that is determined based on usage of a software application and other detected factors; and based on the user experience level, at least in part, a user interface is adapted to provide an improved experience for the user of the adaptive user interface.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

	Claim objection(s) 

Claim 1 (lines 15, 24 and 25) are objected to because of the following informalities: The limitations “print data” should be changed to  “generated print data”; respectively.  Appropriate corrections are required.
Claim 12 (lines 12) is objected to because of the following informalities: The limitations “print data” should be changed to  “generated print data”; respectively.  Appropriate corrections are required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (U.S PreGrant Publication No. 2020/0264822 A1, hereinafter ‘Fujisawa’) in view of Saito (JP-2005-084589 A, see machine translated attachment, hereinafter ‘Saito’).

i.e., a printing system, abstract, ¶0006) comprising: a print device (i.e., a printing apparatus, ¶0006 - ¶0007, Fig. 1); and 
an information processor being connected to the print device via a network (e.g., an information processing apparatus coupled to said printing apparatus 200 over a network, ¶0006 - ¶0007, Fig. 1), 
wherein the information processor includes 
an information acquisition section (i.e., acquisition unit, ¶0008) that acquires, from a voice mediation device, information including a keyword included in a print instruction given by a user by voice (i.e., acquiring, from a voice intermediate apparatus, information containing a keyword given by a voice print command, ¶0007 - ¶0008) , 
a guidance section that transmits, to the voice mediation device, a guidance message to be output by voice (e.g., transmits, to said intermediate apparatus, a message output by voice, Fig. 1, ¶0030, ¶0035, ¶0044), 
a print data transmission section (i.e., a print data transmitting function 122, Fig. 2) that generates print data using content based on the keyword acquired by the information acquisition section in response to an output of the guidance message and transmits the print data to the print device (e.g., generating print data using content based on the keyword acquired by said acquisition unit after the message outputted and transmits the generated print data to said printing apparatus,  ¶0041), and 
the guidance section generates the guidance message that is used for the acquisition of the keyword by the information acquisition section (e.g., generates the message that is used for keyword acquired, ¶0077, Fig. 4), and 
the print device receives the print data and executes printing according to the print data (e.g., when receiving the print data DA1, said printing apparatus 200 performs the printing operation in accordance with the received print data DA1, thereby reprinting a printed content CO1 in accordance with the voice print command of a user US1, ¶0024, ¶0034), but fails to teaches that said guidance is generated based on a proficiency, and a proficiency determination section that determines proficiency indicating a level of proficiency of the user for the print instruction.
However, the limitations that are not taught by Fujisawa are well-know in the art as evidenced by Saito.  In particular, Saito teaches: a guidance message is generated based on a proficiency (e.g., a responsive message is given based on a proficiency, ¶0028, ¶0037, ¶0041); and a proficiency determination section that determines proficiency indicating a level of proficiency of the user for the instruction (e.g., determines proficiency indicating a level of proficiency of the speaker/operator for the voice, ¶0009, ¶0027, ¶0046).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printing system of Fujisawa as taught by Saito since Saito suggested in ¶0009, ¶0027 and ¶0046 that such modification (or design) of determining the proficiency level would ensure that the operator is uttering the right words in order to avoid erroneous recognition(s) and ensure the skills of the user is the corresponding.

With respect to claim 2, Fujisawa in view of Saito teaches the print system according to claim 1, wherein the guidance section generates, as the guidance message, a first message when the proficiency is a first level and a second message that is shorter than the first message when the proficiency is a second level that is higher than the first level (For example, it is considered that a speaker who has played back 1 times more than a speaker who has canceled all of the voice input and has performed a reutterance has a higher proficiency, and a speaker who has a shorter time until a reutterance has a higher proficiency. Therefore, when the frequency of recalling and recalling is equal to or more than a predetermined value and the time to reutterance is equal to or less than a predetermined value, it is determined that the speaker is proficient in the voice input to the speaker 1, ¶0043 - ¶0046, ¶0049 - ¶0051).


With respect to claim 3, Fujisawa in view of Saito, in combination, teaches the print system according to claim 1, wherein the information processor further includes a history storage section that stores a print history indicating a history of the printing executed by the print device, and the proficiency determination section determines the proficiency based on the print history stored in the history storage section (Both Fujisawa and Saito respectively teaches history storages sections that store history, Fujisawa in ¶0023, ¶0044 & Fig. 3; and Saito in ¶0006 & ¶0010). 

With respect to claim 4, Fujisawa in view of Saito teaches the print system according to claim 3, wherein Saito teaches the proficiency determination section acquires a number of times the user performed the printing within a predetermined period from the print history (history) and determines the proficiency based on the number of times, and the number of times for the second level proficiency, which is higher than the first level proficiency, is greater than the number of times for the first level proficiency (Saito: e.g., wherein obtains a number of times the user executed voice command within a predetermined period and determine the proficiency based on the  number of times, refer to ¶0015, ¶0033 - ¶0034, ¶0041).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printing system of Fujisawa as taught by Saito since Saito suggested in ¶0033 - ¶0034 that such modification would receive the number of times the user executed in order to find a average utterance to defined a range level.

With respect to claim 5, Fujisawa in view of Saito teaches the print system according to claim 3, wherein the proficiency determination section acquires the number of times the user performed the printing from the print history and determines the proficiency based on the number of times, and the number of times for the second level proficiency, which is higher than the first level proficiency, is greater than the number of times for the first level proficiency (Saito: e.g., wherein obtains a number of times the user executed voice command within a predetermined period and determine the proficiency based on number of times, refer to ¶0015, ¶0033 - ¶0034, ¶0045 - ¶0046).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printing system of Fujisawa as taught by Saito since Saito suggested in ¶0033 - ¶0034 that such modification would receive the number of times the user executed in order to find a average utterance to defined a range level.

With respect to claim 6, Fujisawa in view of Saito teaches the print system according to claim 4, wherein the history storage section stores the print history in a state where category information that indicates a category selected from among a plurality of categories classifying a plurality of candidate contents and the history of the printing are associated with each other (e.g.,  the history storage unit 111 may store the print history 600 in which the individual records R0 are related to a plurality of categories. Also, the keyword KE0 may include a category keyword KE6 for use in determining a category, ¶0032, Figs. 3 & Fig. 4), and Saito teaches the proficiency determination section acquires number of times of the printing (e.g., voice performing) associated with the category information indicating the category selected from among the plurality of categories and determines the proficiency based on the number of times (e.g., see ¶0041/¶0043 along the feature taught in Fujisawa).

e.g., It simply the voice intermediate apparatus analyzing and responding to the question (s); and print history is updated each time the print data is finished,  ¶0044, ¶0081, ¶0090, Fig. 8).

With respect to claim 8, Fujisawa in view of Saito, in combination, teaches the print system according to claim 4, wherein the history storage section stores the print history in a state where identification data of the user and a history of the printing are associated with each other, the information acquisition section acquires the identification data associated with the keyword from the voice mediation device, and the proficiency determination section acquires the number of times of the printing associated with the acquired identification data from the print history and determines the proficiency of the user based on the number of times (see Figs 3 – 5 from Fujisawa; and Saito teaches obtaining the number of times the user/operator executed voice commands within a predetermined period and determine the proficiency based on the number of times, refer to ¶0015, ¶0033 - ¶0034, ¶0045 - ¶0046).

With respect to claim 9, Fujisawa in view of Saito teaches the print system according to claim 1, wherein Fujisawa, combined with Saito, teaches the proficiency determination section acquires a proficiency instruction keyword that specifies the proficiency by voice from the voice mediation device and determines the proficiency based on the proficiency instruction keyword (Saito teaches a person uttering a voice including a standby word, said standby word is needed to be analyzed, and if said voice is recognized and high proficiency determined, then it’s completed/terminated, ¶0046 - ¶0048, ¶0009).

e.g., this is simply a series of reutterance until the word/keyword is well uttered and normally recognized, ¶0026, ¶0046 - ¶0049).

With respect to claim 11, this is a method claim corresponding to the system claim 1.  Therefore, this is rejected for the same reasons as the system claim 1.

With respect to claim 12, it's rejected for the similar reasons as those described in connection with claim 1.

With respect to claim 13, arguments analogous to claim 1 are applicable. The use of a non-transitory computer-readable recording medium executed by at least a computer (CPU) as described in claim 13 is explicitly taught by ¶0036 and/or ¶0051 of Fujisawa.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674